     Case 4:19-cv-01583 Document 24 Filed on 07/11/19 in TXSD Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

TIMOTHY KLICK, individually and on            §
behalf of all others similarly situated,      §
                                              §
        Plaintiff,                            §               Civil Action No. 4:19-cv-01583
                                              §
v.                                            §
                                              §
CENIKOR FOUNDATION,                           §
                                              §
        Defendant.                            §

       DEFENDANT CENIKOR FOUNDATION INC.’S ORIGINAL ANSWER TO
         PLAINTIFF TIMOTHY KLICK’S FIRST AMENDED COMPLAINT

        Defendant Cenikor Foundation, Inc. (“Defendant”) hereby responds to Plaintiff Timothy

Klick’s (“Plaintiff”) Plaintiff’s First Amended Complaint (the “Complaint”), and states as follows:

                               I. PRELIMINARY STATEMENT

        1.      Defendant admits that it is a Section 501(c)(3) nonprofit organization that provides,

among other things, long-term inpatient residential drug rehabilitation and therapeutic treatment

programs. Defendant also admits its website states “Cenikor has a long history of fighting for our

clients’ recovery alongside them. We do not allow the cost of treatment to become a hurdle for

those seeking to improve their lives.” Defendant denies that it violated the Fair Labor Standards

Act (“FLSA”), denies that collective action is appropriate under 29 U.S.C. § 216(b), and denies all

remaining allegations in Paragraph 1 of the Complaint.

        2.      Defendant admits Plaintiff purports to bring this lawsuit as a collective action

seeking relief under the FLSA on behalf of himself and all other persons similarly situated to

recover alleged unpaid minimum wage and overtime compensation. Defendant denies that it




71773639v.3
      Case 4:19-cv-01583 Document 24 Filed on 07/11/19 in TXSD Page 2 of 12




violated the FLSA and denies that collective action is appropriate under 29 U.S.C. § 216(b).

Defendant further denies that Plaintiff is similarly situated to any of the putative class members,

or that any of the putative class members are similarly situated to each other. Defendant further

denies that Plaintiff is or ever was employed by Defendant. Defendant denies all remaining

allegations in Paragraph 2 of the Complaint.

       3.       Defendant admits Plaintiff seeks certification of a class as proposed in Paragraph 3

of the Complaint. Defendant denies it was an employer of Plaintiff or of the putative opt-in

plaintiffs, denies collective action is appropriate, and denies all remaining allegations in Paragraph

3 of the Complaint.

       4.       Defendant denies all allegations in Paragraph 4 of the Complaint.

                                            II. PARTIES

       5.       Defendant denies an Exhibit 1 was attached to the Complaint, but admits an Exhibit

1, FLSA Consent Form was attached to Plaintiff’s Original Complaint [Dkt. 1]. Defendant denies

all remaining allegations in Paragraph 5 of the Complaint.

        6.      Defendant admits the allegations in Paragraph 6 of the Complaint.

                               III. JURISDICTION AND VENUE

        7.      Defendant admits this Court has jurisdiction over this matter, but denies that

Plaintiff is entitled to the relief requested or that collective action treatment is appropriate, denies

it was ever an “employer” of Plaintiff or that Plaintiff was ever an “employee” of Defendant, and

denies the remainder of the allegations in Paragraph 7 of the Complaint.

        8.      Defendant admits this Court has jurisdiction over Defendant and that Defendant is

a Texas domestic nonprofit corporation, but denies that Plaintiff is entitled to the relief requested

or that collective action treatment is appropriate, denies it was ever an “employer” of Plaintiff or

                                                   2



71773639v.3
     Case 4:19-cv-01583 Document 24 Filed on 07/11/19 in TXSD Page 3 of 12




that Plaintiff was ever an “employee” of Defendant, and denies the remainder of the allegations in

Paragraph 8 of the Complaint.

        9.     Defendant admits the Southern District of Texas is a proper venue pursuant to 28

U.S.C. § 1391(b)(2),but denies the remaining allegations in Paragraph 9 of the Complaint.

                                        IV. COVERAGE

        10.    Defendant admits Plaintiff voluntarily participated in Defendant’s long-term

program and was free to leave the program at any time of his choosing. Defendant denies all

remaining allegations in Paragraph 10 of the Complaint.

        11.    Defendant admits it is a covered “enterprise” as that term is defined in the FLSA,

but denies Plaintiff is a covered “employee,” denies that it ever was Plaintiff’s employer as that

term is defined in the FLSA and denies all remaining allegations in Paragraph 11 of the Complaint.

        12.    Defendant admits it is a covered “enterprise” as that term is defined in the FLSA,

but denies Plaintiff is a covered “employee,” denies that it ever was Plaintiff’s employer as that

term is defined in the FLSA and denies all remaining allegations in Paragraph 12 of the Complaint.

        13.    Defendant denies the allegations in Paragraph 13 of the Complaint.

                                V. FACTUAL BACKGROUND

        14.    Defendant admits that it is a Section 501(c)(3) nonprofit organization that provides,

among other things, long-term inpatient residential drug rehabilitation and therapeutic treatment

programs. Defendant further admits that its long-term inpatient clients voluntarily enter

Defednant’s treatment programs and may leave the program at any time of their choosing.

Defendant further admits its corporate headquarters is located in Houston, Texas. Defendant denies

all remaining allegations in Paragraph 14 of the Complaint and denies all allegations in the footnote

referenced in Paragraph 14 of the Complaint.

                                                 3



71773639v.3
     Case 4:19-cv-01583 Document 24 Filed on 07/11/19 in TXSD Page 4 of 12




        15.      Defendant admits Plaintiff became a client in August 2018, that Plaintiff provided

vocational services with Thermoserve as part of his treatment program, and that Plaintiff

voluntarily quit the treatment program in April 2019. Defendant denies the remaining allegations

in Paragraph 15 of the Complaint and denies all allegations in the footnote referenced in Paragraph

15 of the Complaint.

        16.      Defendant admits it has entered into agreements with various third-party companies

related to Defendant’s therapeutic rehabilitation treatment program and that a portion of

Defendant’s revenues were derived from these third-party agreements. Defendant admits the

linked article contains the language quoted by Plaintiff, but denies the accuracy of the article.

Defendant denies all remaining allegations in Paragraph 16 of the Complaint.

        17.      Defendant denies all allegations in Paragraph 17 of the Complaint.

        18.      Defendant denies that Plaintiff or other putative class members are or ever were

“employees” of Defendant and Defendant denies all allegations in paragraph 18 of the Complaint.

        19.      Defendant denies all allegations in paragraph 19 of the Complaint.

        20.      Defendant admits Plaintiff purports to define the “relevant period” as the three-year

period prior to filing this action, but Defendant denies its violations of the FLSA, if any, were

willful, and denies that a third year of limitations is appropriate and denies all remaining allegations

in Paragraph 20 of the Complaint.

        21.      Defendant admits Plaintiff has retained counsel in this matter, but denies Defendant

violated the FLSA, denies Defendant was ever Plaintiff’s “employer” or that Plaintiff was ever

Defendant’s “employee” under the FLSA, and denies all remaining allegations in Paragraph 21 of

the Complaint.



                                                   4



71773639v.3
     Case 4:19-cv-01583 Document 24 Filed on 07/11/19 in TXSD Page 5 of 12




                        VI. COLLECTIVE ACTION ALLEGATIONS

        22.    Defendant denies all allegations in Paragraph 22 of the Complaint.

        23.    Defendant admits Plaintiff seeks certification of a class but denies it was ever

Plaintiff’s or any putative opt-in plaintiff’s “employer” or that Plaintiff or any putative opt-in

plaintiff was ever Defendant’s “employee” under the FLSA. Defendant further denies collective

action is appropriate, denies Plaintiff is similarly situated to those persons he seeks to represent,

and denies all remaining allegations in Paragraph 23 of the Complaint.

        24.    Defendant denies all allegations in Paragraph 24 of the Complaint.

        25.    Defendant denies all allegations in Paragraph 25 of the Complaint.

        26.    Defendant denies all allegations in Paragraph 26 of the Complaint.

        27.    Defendant admits Plaintiff seeks certification of a class but denies it was ever

Plaintiff’s or any putative opt-in plaintiff’s “employer” or that Plaintiff or any putative opt-in

plaintiff was ever Defendant’s “employee” under the FLSA. Defendant further denies collective

action is appropriate, denies Plaintiff is similarly situated to those persons he seeks to represent,

and denies all remaining allegations in Paragraph 27 of the Complaint.

        28.    Defendant admits Plaintiff seeks certification of a class but denies it was ever

Plaintiff’s or any putative opt-in plaintiff’s “employer” or that Plaintiff or any putative opt-in

plaintiff was ever Defendant’s “employee” under the FLSA. Defendant further denies collective

action is appropriate, denies Plaintiff is similarly situated to those persons he seeks to represent,

and denies it is permitted to disclose identifying information about its clients. Defendant denies all

remaining allegations in Paragraph 28 of the Complaint

        29.    Defendant admits Plaintiff seeks certification of a class and seeks to represent those

individuals, but denies it was ever Plaintiff’s or any putative opt-in plaintiff’s “employer” or that

                                                  5



71773639v.3
     Case 4:19-cv-01583 Document 24 Filed on 07/11/19 in TXSD Page 6 of 12




Plaintiff or any putative opt-in plaintiff was ever Defendant’s “employee” under the FLSA.

Defendant further denies collective action is appropriate, denies Plaintiff is similarly situated to

those persons he seeks to represent, and denies all remaining allegations in Paragraph 29 of the

Complaint.

        30.     Defendant admits Plaintiff seeks certification of a class but denies it was ever

Plaintiff’s or any putative opt-in plaintiff’s “employer” or that Plaintiff or any putative opt-in

plaintiff was ever Defendant’s “employee” under the FLSA. Defendant further denies collective

action is appropriate, denies Plaintiff is similarly situated to those persons he seeks to represent,

and denies all remaining allegations in Paragraph 30 of the Complaint.

        31.     Defendant is without knowledge to form an opinion about the allegations in

Paragraph 31 of the Complaint. Defendant denies it was an employer of Plaintiff or of the putative

opt-in plaintiffs, denies collective action is appropriate, denies Plaintiff is similarly situated to

those persons he seeks to represent, and denies all remaining allegations in Paragraph 31 of the

Complaint.

                  VII. CAUSE OF ACTION – VIOLATIONS OF THE FLSA

        32.     Defendant incorporates, by reference, Paragraphs 1 – 31 of its Answer, as if set

forth fully herein.

        33.     Defendant denies all allegations in Paragraph 33 of the Complaint.

        34.     Defendant denies all allegations in Paragraph 34 of the Complaint.

        35.     Defendant denies all allegations in Paragraph 35 of the Complaint.

        36.     Defendant denies all allegations in Paragraph 36 of the Complaint.

        37.     [Sic]



                                                 6



71773639v.3
     Case 4:19-cv-01583 Document 24 Filed on 07/11/19 in TXSD Page 7 of 12




        38.     Defendant denies that Plaintiff is entitled to any of the relief requested, denies

Plaintiff or the purported class members were “employees” of Defendant or that Defendant was

the “employer” of Plaintiff or the purported class members and denies certification of a class is

appropriate in this matter. Furthermore, Defendant denies an award of pre-judgment interest is

available in FLSA actions in which the plaintiff seeks and/or is awarded liquidated damages.

                        VIII. DESIGNATION OF EXPERT WITNESS

        39.     Defendant incorporates, by reference, Paragraphs 1 – 38 of its Answer, as if set

forth fully herein.

        40.     Defendant admits that Plaintiff seeks various recoveries, but denies that Plaintiff,

or unidentified, putative class members, as defined by Plaintiff, is entitled to any relief whatsoever,

denies that it engaged in any unlawful illegal conduct, and further denies that any just or proper

basis exists for awarding relief against Defendant and in favor of Plaintiff.

                        DEFENSES AND AFFIRMATIVE DEFENSES

        41.     Each defense and affirmative defense is made without admitting the burden of proof

and is stated in the alternative and exists separately from all other defenses and affirmative

defenses.

        42.     Plaintiff’s Complaint fails to state a claim for relief or cause of action against

Defendant.

        43.     To the extent this matter is allowed to proceed as a collective action, which

Defendant denies is appropriate, all defenses and affirmative defenses asserted in this Answer are

intended to apply and do apply to all unidentified, putative class members, as defined by Plaintiff,

who join in the class and/or are otherwise certified as a part of a class to the extent applicable to

their individual and unique circumstances.

                                                  7



71773639v.3
     Case 4:19-cv-01583 Document 24 Filed on 07/11/19 in TXSD Page 8 of 12




        44.     Defendant is not Plaintiff’s employer, and has never been Plaintiff’s employer as

that term is defined under the FLSA. 29 U.S.C. § 203(d).

        45.     Plaintiff is not an employee of Defendant, and has never been employed by

Defendant. Plaintiff does not meet the definition of “employee” under the FLSA with respect to

Defendant. 29 U.S.C. § 203(e).

        46.     Plaintiff’s claims are barred in whole or in part because Plaintiff was a volunteer

receiving addiction treatment who performed hours of service without promise, expectation or

receipt of compensation for services rendered.

        47.     Plaintiff’s claims are barred in whole or in part because, to the extent Plaintiff

performed work, Plaintiff was an intern and Defendant was not the primary beneficiary of the work

or working relationship. Instead, Plaintiff was the primary beneficiary.

        48.     Plaintiff’s claims are barred in whole or in part because Plaintiff and Defendant

clearly understood there was no expectation of compensation resulting from the relationship

between them, if any.

        49.     Plaintiff has failed to identify a proper putative class and has failed to define the

putative class with sufficient particularity.

        50.     Depending on the precise claims asserted, and subject to discovery, some or all of

the hours for which Plaintiff, seeks overtime compensation are not hours worked under the FLSA

and do not otherwise have to be included in the regular rate of pay.

        51.     Plaintiff’s claims are barred, in whole or in part, by the applicable two (2) year

statute of limitations. 29 U.S.C. § 255(a).

        52.     Plaintiff’s claims are barred, in whole or in part, by the applicable three (3) year

statute of limitations. 29 U.S.C. § 255(a).

                                                  8



71773639v.3
     Case 4:19-cv-01583 Document 24 Filed on 07/11/19 in TXSD Page 9 of 12




        53.    Plaintiff’s claims are barred, in whole or in part, to the extent the amount of alleged

unpaid wages or overtime was de minimis.

        54.    Plaintiff’s claims are barred, in whole or in part, to the extent that Plaintiff seeks

compensation for activities that are preliminary or postliminary to principal work activities that

are not integral and indispensable to principal work activities.

        55.    Defendant did not willfully violate the FLSA with respect to Plaintiff or any other

individual. No action taken by Defendant with respect to Plaintiff constitutes willful, knowing or

reckless disregard of Plaintiff’s rights under the law.

        56.    Plaintiff is not entitled to any liquidated damages because Defendant acted in good

faith and had reasonable grounds for believing that any alleged acts or omissions did not violate

the FLSA.

        57.    Plaintiff’s claims are barred, in whole or in part, because any action taken in

connection with Plaintiff’s volunteer services was done in good faith conformance with and

reliance upon written and/or other administrative regulations, orders, rulings, approvals,

interpretations, practices or enforcement policies of the Wage and Hour Division of the United

States Department of Labor and other related administrative agencies, including state agencies, as

well as in reliance upon case law interpreting the FLSA and analogous state wage and hour statutes.

        58.    To the extent Plaintiff seeks remedies against Defendant beyond those available

under the statute upon which Plaintiff’s claims are based, such remedies are improper.

        59.    This action may not proceed as a collective action under the FLSA because all of

the requirements of 29 U.S.C. § 216 for a collective action have not been and cannot be satisfied.

        60.    A class or collective action is inappropriate because Plaintiff is not similarly

situated to the unidentified, putative class members, as defined by Plaintiff, and the unidentified,

                                                  9



71773639v.3
     Case 4:19-cv-01583 Document 24 Filed on 07/11/19 in TXSD Page 10 of 12




putative class members, as defined by Plaintiff, are not similarly situated to each other.

        61.     Plaintiff is not a proper representative of the purported class Plaintiff seeks to

represent, and the purported class is not a class which can properly be certified in this action.

        62.     Collective action is inappropriate for Plaintiff’s claims due to the varied factual

circumstances, work history, positions, duties, and responsibilities of Plaintiff and each of the

unidentified, putative class members, as defined by Plaintiff.

        63.     Plaintiff’s claims are not proper for class certification because the claims or

defenses of the representative parties are not typical of the claims or defenses of the unidentified,

putative class members, as defined by Plaintiff.

        64.     Plaintiff’s claims are not proper for class certification because Plaintiff, as the

representative party, will not fairly and adequately protect the interests of the unidentified, putative

class members, as defined by Plaintiff.

        65.     Plaintiff’s claims are not proper for class certification because the questions of law

or fact that allegedly are common to the unidentified, putative class members, as defined by

Plaintiff, will not predominate over any questions affecting only individual, unidentified, putative

class members, as defined by Plaintiff.

        66.     Plaintiff’s claims are not proper for class certification because a collective action is

not superior to other available methods for fair and efficient adjudication of this controversy.

        67.     To the extent sought, Plaintiff is not entitled to a jury determination regarding

attorneys’ fees or liquidated damages in a case brought pursuant to 29 U.S.C. §§ 216, 260.

        68.     To the extent sought, pre-judgment interest is not available in a case brought

pursuant to 29 U.S.C. §§ 216, 260.



                                                   10



71773639v.3
     Case 4:19-cv-01583 Document 24 Filed on 07/11/19 in TXSD Page 11 of 12




        69.     While Defendant contends Plaintiff not to be entitled to any wages because Plaintiff

was never an “employee” of Defendant, to the extent wages are deemed to be owed Plaintiff,

Plaintiff has been paid all wages to which he is entitled under federal and/or state law.

        70.     In the event Defendant is found liable to Plaintiff, any such liability being expressly

denied, Defendant asserts the affirmative defense of offset or credit for the value of all services,

accommodations, goods, food, medical care, counseling, education, and other benefits provided to

Plaintiff.

        71.     Defendant reserves the right to plead any additional defenses or affirmative

defenses that may be applicable based upon evidence revealed during discovery.

        WHEREFORE, Defendant Cenikor Foundation, Inc. prays that the Court dismiss

Plaintiff’s Complaint, that Plaintiff takes nothing by this suit, that all relief prayed for by Plaintiff

in this action be denied, and that Defendant be given such other and further relief, general and

special, legal and equitable, to which it may be entitled.

        Dated: July 11, 2019                    Respectfully submitted,

                                                 /s/ David M. Gregory
                                                David M. Gregory
                                                LOCKE LORD LLP
                                                600 Travis Street, Suite 2800
                                                Houston, Texas 77002-3095
                                                Telephone (713) 226-1200
                                                Facsimile (713) 223-3717
                                                DGregory@lockelord.com

                                                COUNSEL FOR DEFENDANT,
                                                CENIKOR FOUNDATION




                                                   11



71773639v.3
     Case 4:19-cv-01583 Document 24 Filed on 07/11/19 in TXSD Page 12 of 12




OF COUNSEL

Christopher Dove
Texas State Bar No. 24032138
Federal ID No. 37989
Andrew W. Reed
Texas State Bar No. 24074935
Federal ID No. 1140192
LOCKE LORD, LLP
600 Travis Street, Suite 2800
Houston, Texas 77002-3095
Telephone (713) 226-1200
Facsimile (713) 223-3717
cdove@lockelord.com
andrew.reed@lockelord.com

Frank Sommerville
Texas State Bar No. 18842700
Federal ID No. 9748
WEYCER, KAPLAN, PULASKI & ZUBER, P.C.
3030 Matlock Rd., Suite 201
Arlington, Texas 76015
Telephone (817) 795-5046
Facsimile (800) 556-1869
fsommerville@wkpz.com

OF COUNSEL FOR DEFENDANT,
CENIKOR FOUNDATION


                                 CERTIFICATE OF SERVICE

        I certify that on this 11th day of July, 2019, a copy of this pleading was filed electronically
with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent to counsel for
the Plaintiff by operation of the court’s electronic filing system.

                                                       /s/ David M. Gregory
                                                       David M. Gregory




                                                  12



71773639v.3
